Exhibit (10)LL

[tgtexhibit10llimage1.gif]

January 14, 2016

Tina Tyler
    
Re:    Short-Term Incentive Plan


Dear Tina:


This letter establishes the terms on which you may be eligible for a bonus under
Target’s 2015 Short-Term Incentive Plan, given that you were employed for over
11 months of fiscal 2015.


Target’s Short-Term Incentive Plan brochure states that you must be employed at
the time of bonus payment, currently scheduled for March 2016, to be eligible
for bonus compensation. As part of your overall separation package from Target,
which includes the Income Continuance Agreement and Non-Competition,
Non-Solicitation and Confidentiality Agreement, you will be eligible for a full
fiscal 2015 short-term incentive payout opportunity under Target’s Short-Term
Incentive Plan.


This bonus opportunity will be based on the bonus program terms in effect on the
date your employment ended, except that you will be eligible for a bonus
calculated as if you were employed through the payment date. It will be
calculated using Target’s actual financial performance for fiscal 2015, as
certified by the Human Resources and Compensation Committee, and the median of
the last three personal review scores you received. Any such bonus will be paid
in accordance with Target’s customary practice.


Please let me know if you have any questions about this matter.




Sincerely,




/s/ Jodee Kozlak


Jodee Kozlak
Executive Vice President & Chief Human Resources Officer
Target Corporation





